                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,

       Plaintiff,

                    v.                         Civil No. 15-2328 (FAB)

PUERTO RICO INDUSTRIAL
DEVELOPMENT COMPANY,

       Defendant.


                                       ORDER

BESOSA, District Judge.

       The United States commenced this action on September 25, 2015

pursuant to the Comprehensive Environmental Response, Compensation

and Liability Act (“CERCLA”), 42 U.S.C. §§ 9607 et seq. (Docket

No. 1.)     The Court granted the United States’ motion to trifurcate

this litigation into a Liability Phase (“Phase I”), a Cost Phase

(“Phase II”), and a Contribution Phase (“Phase III”).             (Docket No.

85.)

       In   Phase   I,   the   Court    held   that   defendant   Puerto   Rico

Industrial Development Company (“PRIDCO”) is prima facie liable

pursuant to CERCLA for all response costs incurred by the EPA in

connection with the cis-1, 2-DCE plume.               United States v. P.R.

Indus. Dev. Co., 287 F. Supp. 3d 133 (D.P.R. 2017) (Besosa, J.)

       In Phase II, the Court held that the United States is entitled

to recover $5,398,161.04 from PRIDCO.            (Docket No. 175.)
Civil No. 15-2328 (FAB)                                                   2

     In Phase III of this litigation, PRIDCO may seek contribution

from potentially responsible parties.          42 U.S.C. §§ 9607, 9613.

PRIDCO   filed   a   third-party   complaint   on   September   29,   2016.

(Docket No. 46.)      According to PRIDCO, the following parties are

“responsible for all costs of removal or remedial action:”              (1)

System Engineering Labs, Inc., (2) Coulter Reagents, Inc., (3)

Beckman Coulter, Inc., (4) Solar Mat of Puerto Rico Co., (5) Orle

International Corp., (6) the Commonwealth of Puerto Rico, (7) the

Municipality of Maunabo, (8) Premium Fruit Co., (9) Puerto Rico

Beverage, Inc., (10) E.I.G. Aqua Pura de PR, Inc., (11) Juan

Orozco, Ltd., (12) CAPI, Inc., and (13) Sunoco Caribbean Inc.           Id.

at p. 10.

     PRIDCO shall inform the Court whether it intends to seek

contribution from additional potentially responsible parties by no

later than June 28, 2019.          The United States and PRIDCO shall

submit a Proposed Discovery Plan for Phase III by no later than

July 26, 2019.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, May 31, 2019.


                                        s/ Francisco A. Besosa
                                        FRANCISCO A. BESOSA
                                        UNITED STATES DISTRICT JUDGE
